Citation Nr: 1506740	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Propriety of a rating reduction from 60 percent to 0 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to February 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In April 2010, the Veteran filed a statement asserting that his skin disorder should be considered permanent, in response to the RO's statement in the April 2010 rating decision indicating that re-examination would occur in the future as the condition was not permanent.  As the Veteran did not disagree with the assigned evaluation at that time and a claim for a permanent rating does not exist outside of a claim for permanent and total disability, the Board finds that this is not a notice of disagreement and no action is taken.  Additionally, the Veteran appealed the reduction, but did not request an increased evaluation thereafter; thus the issue is as noted above.
 
The Board notes that April 2014 and October 2014 rating decisions stated that the reduction would be effectuated February 9, 2010; however, as shown in the January 2015 rating decision, the reduction was not effectuated until January 30, 2015.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.  

On a June 2012 medical record received in November 2012, the Veteran indicated that he is requesting a rating for acne.  Additionally, the June 2012 treatment record showed an injection of a corticosteroid.  Accordingly, the claims for acne and for an increased evaluation for pseudofolliculitis barbae have been raised, but not yet adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1. The April 2010 rating decision, which assigned a 60 percent evaluation for pseudofolliculitis barbae, was not based on the law and evidence and did not constitute a reasonable exercise of rating judgment. 

2. In an October 2012 rating decision and accompanying letter, the RO proposed to reduce the rating for the Veteran's service-connected pseudofolliculitis barbae from 60 percent to 0 percent and informed the Veteran he had 60 days to submit new evidence and could request a personal hearing.

3.  The Veteran did not submit new evidence within 60 days of the October 2012 rating decision and did not request a personal hearing. 

4.  At the time of the January 30, 2015 effective date of reduction, the 60 percent disability rating for the service-connected pseudofolliculitis barbae had been in effect for less than five years.


CONCLUSION OF LAW

The April 2010 rating decision which granted a 60 percent evaluation for pseudofolliculitis barbae contained clear and unmistakable error (CUE), and the reduction of the rating from 60 percent to 0 percent, effective January 30, 2015, was proper.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 3.2600(e), 4.96, 4.97 Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In October 2012, the RO proposed a rating reduction upon a finding of CUE. The proper notice procedures were observed. In this regard, an October 2012 letter and rating decision to the Veteran described the process by which a rating reduction occurs, notified him of the types of evidence he can submit in support of his claim, and gave him the option for a personal hearing.  The Veteran did not request a hearing or submit new evidence within 60 days.  Thus, in all respects, VA's duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  In this case, service treatment records and identified private and VA treatment records were obtained.  VA examinations were also administered in connection with the Veteran's claim in April 2010 and May 2012. As the VA examinations included a review of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations of record are adequate to make a determination on this claim.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements and the claim is ready to be considered on the merits.


Law and Analysis

The Veteran seeks a restoration of a 60 percent disability rating for the service-connected pseudofolliculitis barbae. 

Disability evaluations, as far as can practicably be determined, represent average impairment of earning capacity resulting from diseases, injuries, and their residual conditions, as a result of, or incident to, military service. Separate diagnostic codes within the rating schedule identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e). 

Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The Veteran will then be notified at his latest address of record of the contemplated action and furnished the detailed reasons, and be given 60 days to present additional evidence to show compensation payments should be continued at their present level. If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expires. 38 C.F.R. § 3.105(e). 

Furthermore, the Veteran must be informed that he will be afforded a predetermination hearing provided he makes a request for this hearing to the VA within 30 days from the date of notice of the proposed rating reduction.  The regulation provides that if a timely request for a hearing is received, VA will notify the Veteran in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date. If a hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i).  

Here, the Veteran was informed of the proposal to reduce his benefits in October 2012. The October 2012 correspondence contained the reasons for the proposed reduction, instructions on how to appeal, and informed the Veteran that he could request a hearing within 30 days. The Veteran was provided with 60 days to submit additional evidence before the RO issued a rating decision in January 2015 that reduced his benefits.  No new evidence was submitted and the Veteran did not request a hearing.  Rating decisions in April 2014 and October 2014 also indicated that the Veteran's benefits were being reduced but it was not until the January 2015 rating decision that the reduction was effectuated.  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE). Where evidence establishes such error, the prior decision will be reversed or amended. For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. Except as provided in 38 C.F.R. § 3.105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply. 38 C.F.R. § 3.105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313. "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the Veteran filed a claim for service connection for pseudofolliculitis barbae in February 2010. 

There is no Diagnostic Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disorder has been evaluated to an analogous disability under Diagnostic Code 7806.  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling. Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling. Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling. 38 C.F.R. § 4.118.

February 2010 treatment reports showed that the Veteran was prescribed Trimethoprim oral medication, an antibiotic; Clindamycin Phosphate 1% Topical Lotion, an antibiotic; and Retin-A Topical Cream for his pseudofolliculitis barbae.

The Veteran underwent a VA examination in April 2010.  He reported that he had razor bumps with shaving of the head, face and neck with exudation, itching shedding, crusting, and aching that occurs constantly in these areas.  The treatment within the previous 12 months included Sulfa and Clindamycin, systemic antibiotics and Clobetasol and Retinoic acid, topical corticosteroids as needed.  The overall functional impairment from this condition was difficulty with shaving and sun exposure and having to wear a hat.  The examiner found no evidence of skin disease or scars present.  

By rating decision dated in April 2010, the RO granted service connection for pseudofolliculitis barbae and assigned a 60 percent disability rating, effective February 9, 2010.  The RO stated that it was granting the 60 percent rating based on the VA examination which it stated showed that the Veteran used constant or near constant systemic therapy, such as corticosteroids or other immunosuppressive drug during the past 12-month period.  

In May 2012, the Veteran underwent a VA examination.  The examiner noted no scarring or disfigurement of the head, face, or neck, no benign or malignant skin neoplasms, and no systemic manifestations due to any skin diseases.  The Veteran reported that he used a topical steroid cream for pseudofolliculitis barbae constantly/near constantly, oral antibiotics Trimethoprim and Doxycycline constantly/near constantly, topical corticosteroids Hydrocortisone and Clindamycin Phosphate constantly/near constantly, and Retin-A topical cream constantly/near constantly.  The examiner checked a box on the examination form indicating that the Veteran used steroid cream which was systemic corticosteroids or other immunosuppressive drugs, despite only noting topical steroid creams and antibiotics.  The examiner found the Veteran to have superficial acne (comedones, papules, pustules, and superficial cysts) affecting less than 40 percent of the face and neck.  The examiner found no evidence of any other skin condition or scarring of the head, neck, or face.  The final diagnoses were acne and pseudofolliculitis barbae.

A June 2012 treatment record showed the Veteran was given a single injection of Kenalog, a synthetic corticosteroid.  

Thereafter, in October 2012, the RO proposed a rating reduction, noting that the April 2010 rating decision contained CUE, as the records showed that the Veteran's medications were antibiotics and not systemic therapy such as corticosteroids or other immunosuppressive drugs as required.  Specifically, the RO noted that a CUE exists if VA overlooked material facts of record and if the previous decision was fatally flawed at the time it was made.

The Board finds that the RO's assignment of a 60 percent evaluation in its April 2010 rating decision is clearly and unmistakably erroneous. There is no evidence that the Veteran met the criteria for the 60 percent rating, as he did not require constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs.  

Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands.  They are called systemic steroids if taken by mouth or given by injection as opposed to topical corticosteroids which are applied directly to the skin.  Corticosteroids that are applied topically are not considered systemic for VA purposes.  A systemic treatment is one pertaining to or affecting the body as a whole, whereas a topical treatment pertains to a particular surface area, such as a topical cream applied to a certain area of the skin and affecting only the area to which it is applied. See Dorland's Illustrated Medical Dictionary 1865, 1940 (32d ed. 2012).  

Although the Veteran's pseudofolliculitis barbae has required treatment with topical steroids and systemic oral antibiotics, this treatment is not considered systemic corticosteroids for VA purposes as contemplated by Diagnostic Code 7806.  Additionally, although the June 2012 treatment record showed a single injection of a corticosteroid, there is no evidence of constant or near constant use of this medication.

Thus, the decision to assign the 60 percent evaluation was legally and factually unsustainable given the evidence.  This error is undebatable, and the decision to assign a 60 percent evaluation was clearly and unmistakably erroneous. 

In conclusion, the Board agrees with the RO that CUE occurred in the April 2010 rating decision and a 60 percent rating for the pseudofolliculitis barbae under Diagnostic Code 7806 should not have been awarded. All due process requirements were met, as discussed above, and the RO made appropriate findings of CUE. The reduction was appropriate. See 38 C.F.R. § 3.105(a),(e).


ORDER

The rating reduction from 60 percent to 0 percent for pseudofolliculitis barbae, effective January 30, 2015, was proper.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


